Citation Nr: 1642957	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sickle cell anemia.

2.  Entitlement to service connection for a sickle cell anemia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1971 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issue of entitlement to service connection for a sickle cell anemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an April 1987 decision, the RO denied the Veteran's claim of entitlement to service connection for sickle cell.  The Veteran did not appeal that determination or submit new and material evidence within one year.

2.  The new evidence received since the April 1987 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.


CONCLUSION OF LAW

1.  The April 1987 decision that denied the claim of entitlement to service connection for sickle cell anemia is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

2.  New and material evidence has been received and the claim of entitlement to service connection for sickle cell anemia is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In a December 1981 rating decision, the RO previously considered and denied the Veteran's claim for service connection for sickle cell anemia.  In particular, the RO reviewed the Veteran's service treatment records (STRs).  The RO observed that history showed that 10 months before enlisting, the Veteran had an attack of chest and arm pain and was hospitalized, at which time he was found to have sickle cell disease.  The RO further observed that shortly after the Veteran entered service he complained of aching in the bones, and was found to have sickle cell anemia after he was hospitalized with complaints of pain in the knee joints.  The RO determined that the "Veteran's sickle cell anemia preexisted service and it [wa]s not shown [that] his short period of service aggravated it beyond any natural progression there might have been."  

In January 1987, the Veteran requested to have his service connection claim re-opened.  In an April 1987 decision, the RO considered and denied the Veteran's request to reopen his claim.  The evidence of record, in addition to the evidence considered in the December 1981 rating decision, included a hospital report submitted by the Veteran.  The RO found that this additional evidence did not warrant change in the prior determination.  Thus, the RO confirmed and continued the December 1981 denial.  The Veteran was notified of the decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the April 1987 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the April 1987 decision includes evidence that is both new and material to the claim.  Specifically, a November 2010 VA examiner diagnosed the Veteran with sickle cell disease, active, with residuals of bony involvement of the left shoulder and right hip.  Moreover, at the December 2010 addendum opinion, the examiner diagnosed the Veteran with sickle-hemoglobin C disease (Hb SC), as nearly equal amounts of Hb S and Hb C are detected.  Moreover, the examiner stated that on average hemoglobin SC disease is milder than sickle cell disease.  However, some patients with hemoglobin SC disease have a clinical condition as severe as any with sickle cell disease.  Importantly, the examiner opined that she could not determine if this diagnosis was the same as or the result of the condition shown during active duty without resorting to mere speculation.  Thus, it appears that the Veteran may have a new diagnosis for a disability that could be related to active duty.  Moreover, the Veteran stated that he was not treated for sickle cell anemia for two weeks prior to entering service; rather, the Veteran reports that he was on active duty at the time.  See January 2013 VA Form 9.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to the in-service injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a sickle cell anemia is reopened.


ORDER

The application to reopen the claim for service connection for sickle cell anemia is granted.


REMAND

The Board finds that a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board notes that the Veteran was last afforded a VA examination for his sickle cell disability in November 2010.  At that examination, the examiner diagnosed the Veteran with sickle cell disease active with residuals of bony involvement of the left shoulder and right hip.  The examiner did not provide an opinion regarding the etiology of the Veteran's diagnosis.  The examiner provided an addendum opinion in December 2010.  In the addendum, the examiner diagnosed the Veteran with sickle-hemoglobin c disease (Hb SC) - as nearly equal amounts of Hb S and Hb C are detected.  The examiner then opined that she could not resolve if the current diagnosis is the same condition as or is a result of the condition shown during active duty, without resorting to mere speculation.  The examiner noted the November 1971 medical board's finding that the disability existed prior to entry on active duty.  Next, the examiner stated that there is no objective evidence that the Veteran's sickle-hemoglobin C disease is caused by or aggravated by his active duty.  

The Board notes that the examiner did not explain why she could not provide an opinion without resort to mere speculation regarding the etiology of the Veteran's current sickle cell disability.  Compare Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010) (an inconclusive medical opinion-one that finds it would be speculative to opine as to the etiology-is nevertheless adequate if the examiner provides a rationale for his determination that an opinion cannot be rendered without resorting to speculation).  Additionally, although noting that "[h]emoglobin S-C- disease is a hemoglobinopathy and an inherited condition," the opinion does not discuss whether the Veteran's sickle cell disability was a congenital defect or disease or whether there was any superimposed disability or aggravation.  Thus, the Board finds that the November 2010 VA examination and the December 2010 VA examination addendum opinion are inadequate and a new VA examination and opinion should be provided.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Further, the Veteran has indicated that he was not hospitalized for two weeks, eight months prior to service.  On the contrary, the Veteran stated that he was hospitalized at Fort Jackson while on active duty.  Thus, the AOJ should attempt to obtain the Veteran's hospitalization records from Fort Jackson, South Carolina.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sickle cell disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request the Veteran's complete service treatment records.  Specifically, a request should be made to obtain hospital records from Fort Jackson, South Carolina.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the AOJ's attempts to locate his service treatment records as well as any further action to be taken.

3.  After completing the above development, the Veteran should be provided with a VA examination and opinion by qualified medical specialist to determine the nature and etiology of the Veteran's sickle cell disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran's sickle cell disability is a congenital "defect" or "disease."

Generally, a "disease" is a condition considered capable of improving or deteriorating, whereas a "defect" is a condition not considered capable of improving or deteriorating. 

(a) If the examiner concludes that the Veteran has a congenital defect, the examiner should opine as to whether it at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability.  A complete rationale should be given for this conclusion. 

(b) If the examiner determines that the Veteran's sickle cell disability, is not a congenital defect, but is a disease, is there clear and unmistakable evidence that it preexisted active service? 

(i) If there is clear and unmistakable evidence that the sickle disability preexisted service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the preexisting sickle cell disability was not permanently worsened during service beyond the natural progression of the disorder. 

(ii) If there was an increase during active service in the severity of the Veteran's sickle cell disability, the examiner should opine as to whether such an increase was clearly and unmistakably due to the natural progress of the disease. 

In addition to the medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms prior to, during, and after service. 

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


